IN THE SUPREME COURT OF TEXAS
                                          444444444444
                                            NO . 15-0546
                                          444444444444


                                       C.S.F., PETITIONER

                                                 V.


    TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, RESPONDENT

             4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                      COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS
             4444444444444444444444444444444444444444444444444444


                                              ORDER


        This Court abated this case to consider whether petitioner C.S.F., a pro se indigent parent in

a government-initiated parental rights termination suit, has a statutory right to appointed counsel to

pursue a petition for review. These proceedings began with a report made after the child, then

thirteen, was hospitalized with mental health issues. The Department of Family and Protective

Services eventually placed the child in a residential treatment facility and sought termination of

parental rights. The trial court terminated both parents’ rights, but only C.S.F. appealed. The CA

affirmed. Acting pro se, outside the time for filing a petition for review, C.S.F. filed several

documents in this court, including a motion for extension of time and a hand-written indigency

affidavit.
       We concluded in In re P.M., ____ S.W.3d ____ (Tex. 2016), that in government-initiated

parental rights termination proceedings, the statutory right of indigent parents to counsel endures

until all appeals are exhausted, including appellate proceedings in this Court. We conclude here that

C.S.F. should have counsel to pursue whatever remedies she may have available in this Court. We

have previously held, in another context, that the statutory right to counsel in parental-rights

termination cases included, as a matter of due process, the right to effective counsel. In re M.S., 115
S.W.3d 534, 544 (Tex. 2003). And we have extended this holding to effective assistance of counsel

in pursuing an appeal; procedural requirements, in some cases, may have to yield to constitutional

guarantees of due process. See In re J.O.A., 283 S.W.3d 336, 339, 347 (Tex. 2009) (though parents

failed to file a timely statement of appellate points, due process required that parents nonetheless be

allowed to complain on appeal of the ineffective assistance of counsel); cf. In re. E.R., 385 S.W.3d
552, 567 (Tex. 2012) (citing In re J.O.A., 283 S.W.3d at 339, 347); In re B.G., 317 S.W.3d 250, 258

(Tex. 2010). Not every failure to preserve error or take timely action, however, will rise to level of

ineffective assistance of counsel. In re J.O.A., 283 S.W.3d at 343; In re M.S., 115 S.W.3d at 549.

We do not suggest what our ultimate ruling may be on any argument, procedural, substantive or

jurisdictional. We conclude only that C.S.F. should be able to pursue any such argument with the

assistance of new counsel. We therefore refer the case to the trial court for appointment of counsel

to represent C.S.F in this Court. We direct the trial court to report the appointment to the Court

within thirty days. The case remains abated until further order.



Opinion delivered: April 1, 2016

                                                  2